Citation Nr: 0521582	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04 01-623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for memory loss, due to 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
due to undiagnosed illness.

3.  Entitlement to service connection for chronic skin 
rashes, due to undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
disorders, due to undiagnosed illness.

5.  Entitlement to service connection for sleep apnea with 
night muscle twitching, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania.  The veteran and his spouse testified before 
the undersigned at a hearing held at the RO December 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears that the case has not been adequately developed 
pursuant to 38 C.F.R. § 3.317 in response to the veteran's 
claims for disorders due to an undiagnosed illness.  The 
veteran served in the Navy.  He maintains that he served in 
Southwest Asia between 1990 and 1992.  According to his DD-
214, the veteran received the Kuwait Liberation Medal.  It 
appears that the veteran served on various ships during this 
time.  The RO should contact the National Personnel Records 
Center (NPRC) in St. Louis in order to confirm his service in 
Southwest Asia.

The RO did not adjudicate these claims under applicable 
Persian Gulf regulations and did not include the relevant 
regulation (38 C.F.R. § 3.317) in the statement of the case.  
The duty to notify letter sent to the veteran in December 
2002 did not inform him what information and evidence was 
needed to support an undiagnosed illness claim and of the 
alternative forms of evidence he could submit. Since the 
evidence needed to substantiate such claims differs 
significantly, the Board is constrained to remand the issue 
for compliance with the notice provisions contained in this 
law and to ensure the veteran has had full due process of 
law.  Therefore, it would be potentially prejudicial to the 
veteran if the Board were to proceed at this time.

The service medical records document that he was treated on 
the "U.S.S. LaSalle" and the "U.S.S. Constellation" for 
most of his complaints.  

Post service medical records show a probable seizure 
disorder, which may be intertwined with his claims for memory 
loss and sleep apnea with muscle twitching, that has hindered 
his ability to drive a motor vehicle.  According to an 
October 2004 VA examination report, the veteran was advised 
not to drive.  According to a November 2004 letter, the State 
of Pennsylvania notified the veteran that it was aware that 
he had been diagnosed with a seizure disorder.  Essentially, 
he was ordered to undergo a physical examination in order to 
retain his driving privileges.  The post service medical 
records also show general treatment for his other claimed 
disorders.

Based on the in-service complaints and the veteran's 
testimony, the Board finds VA has a duty to assist the 
veteran by providing him VA examinations with medical 
opinions as to the etiology of the claimed conditions.


Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and this case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the following actions:

1.  The RO should attempt to obtain the 
veteran's service personnel records from 
the NPRC in order to confirm that he 
served in Southwest Asia during the 
Persian Gulf War.

2.  Obtain the veteran's VA treatment 
records from the facilities in Altoona, 
Pittsburgh, and Johnstown from November 
2003 to the present. 

3.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the undiagnosed 
illness claims.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant 
to the claims that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

4.  After receiving the above-mentioned 
VA treatment records, schedule the 
veteran for appropriate VA examinations 
(in accordance with VA's protocol on 
Persian Gulf claims) in order to 
determine the nature and etiology of any 
memory loss, chronic fatigue, chronic 
skin rashes, gastrointestinal disorders, 
and sleep apnea with night muscle 
twitching. The claims folder must be 
reviewed by the examiner in conjunction 
with the examination. All necessary tests 
should be performed.

The examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have objective 
evidence of memory loss, chronic 
fatigue, chronic skin rashes, 
gastrointestinal disorders, and 
sleep apnea with night muscle 
twitching? If so, what is the nature 
and extent of any disability found? 
The examiner should list each such 
disability found, including whether 
any described seizure disorder noted 
during and after service is 
intertwined with the veteran's 
claims, specifically for memory loss 
and sleep apnea with muscle 
twitching.

(b) Is it as likely as not that any 
current disability found is 
attributable to a Persian Gulf 
undiagnosed illness or otherwise 
causally related to service?  The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  

5.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for undiagnosed 
illness manifested by memory loss, 
chronic fatigue, chronic skin rashes, 
gastrointestinal disorders, and sleep 
apnea with night muscle twitching.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative (which includes 38 C.F.R. 
§ 3.317), and they should be given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


